In an action by a purchaser for specific performance of a contract to convey real property, the defendant seller appeals: (1) from an order and judgment (one paper) of the Supreme Court, Kings County, entered October 14,1964, granting the plaintiff’s motion for summary judgment and directing specific performance in the plaintiff’s favor; and (2) from an order of said court, entered the same date, which denied the defendant’s cross motion to dismiss the complaint for failure to state a cause of action. Pursuant to statute (CPLR 5517, subd. [b]), defendant also brings up for review an order of said court, entered January 27, 1965, which denied his motion to reargue or to renew the plaintiff’s said motion and his cross motion. Appeal from order of January 27, 1965 dismissed, without costs. This order is, primarily, an order denying reargument; such an order is not appealable. If it were appealable, we would in any event affirm it on the merits. Order and judgment granting summary judgment, and order denying motion to dismiss complaint, affirmed, with one bill of $10 costs and disbursement. No opinion. Ughetta, Acting, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.